UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6651


BILLY RAY LOCKLEAR,

                Plaintiff – Appellant,

          v.

BOYD BENNETT, Regional Director; DAVID MITCHELL, Facility
Administrator; MIKE SLAGLE, 3rd in Command; CHRIS MOODY,
Captain; ROBERT GUY, Captain; RODNEY BENNETT, Sergeant;
VICTORIA SELLERS, Sergeant; BRENDA ZIMMERMAN, Sergeant;
TRAVIS SPARKS, Sergeant; RICHARD JOBE, Sergeant; CAROLYN
WINFIELD; KEVIN BENFIELD, Unit Manager; JASON GARLAND,
Officer; DONNA GIBSON, Officer; BURTCHFIELD, Officer;
BEAVERS, Officer; MARGIE LAWLER, Assistant Superintendent,

                Defendants – Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.   Graham C. Mullen,
Senior District Judge. (1:10-cv-00075-GCM)


Submitted:   January 12, 2011             Decided:   February 2, 2011


Before WILKINSON, KING, and WYNN, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Billy Ray Locklear, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Billy      Locklear,   a   North     Carolina   prisoner,      appeals    the

district court’s order dismissing Locklear’s 42 U.S.C. § 1983

(2006)    complaint    pursuant      to   42    U.S.C.   § 1997e    (2006)     for

failure   to    demonstrate     complete       exhaustion   of   administrative

remedies.       Locklear represented to the district court that he

had not fully exhausted his administrative remedies with respect

to one of his claims.       Because dismissal of the entire complaint

is not required when the prisoner has failed to exhaust some,

but not all, of the claims included in his complaint, Jones v.

Bock, 549 U.S. 199, 220-24 (2007), we vacate the decision of the

district court and remand for further proceedings.                  We deny the

motion    for    appointment    of    counsel      and   dispense    with     oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument will

not aid the decisional process.

                                                         VACATED AND REMANDED




                                          2